UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06336 Franklin Templeton International Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: 10/31 Date of reporting period: 7/31/15 Item 1. Schedule of Investments. Franklin Templeton International Trust Statement of Investments, July 31, 2015 (unaudited) Franklin India Growth Fund Shares Value Common Stocks (Cost $1,505,544) 1.8% IT Services 1.8% a Cognizant Technology Solutions Corp., A (United States) 40,000 $ 2,524,000 Mutual Funds (Cost $94,571,136) 97.8% Diversified Financial Services 97.8% a FT (Mauritius) Offshore Investments Ltd. (India) 9,476,612 135,700,331 Total Investments (Cost $96,076,680) 99.6% 138,224,331 Other Assets, less Liabilities 0.4% 613,292 Net Assets 100.0% $ 138,837,623 a Non-income producing. Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Templeton International Trust Statement of Investments, July 31, 2015 (unaudited) Franklin World Perspectives Fund Industry Shares/Units Value Common Stocks and Other Equity Interests 96.4% Australia 1.5% Amcor Ltd. Containers & Packaging 3,939 $ 41,492 BHP Billiton Ltd. Metals & Mining 4,826 93,311 BHP Billiton PLC Metals & Mining 3,300 60,928 Brambles Ltd. Commercial Services & Supplies 10,406 82,762 Commonwealth Bank of Australia Banks 1,090 69,767 Computershare Ltd. IT Services 4,829 43,631 CSL Ltd. Biotechnology 1,796 129,922 FlexiGroup Ltd. Consumer Finance 12,834 28,426 Origin Energy Ltd. Oil, Gas & Consumable Fuels 2,951 24,462 574,701 Austria 0.2% Schoeller Bleckmann Oilfield Equipment Energy Equipment & Services 1,088 61,512 Belgium 1.5% Anheuser-Busch InBev NV Beverages 2,706 322,060 bpost SA Air Freight & Logistics 8,236 233,001 555,061 Brazil 0.5% Ambev SA Beverages 4,700 26,742 BRF SA Food Products 1,200 25,216 CCR SA Transportation Infrastructure 2,700 12,015 CETIP SA Mercados Organizados Capital Markets 2,200 22,810 Cielo SA IT Services 1,800 23,015 CPFL Energia SA Electric Utilities 2,600 14,657 Embraer SA Aerospace & Defense 2,300 16,072 Fleury SA Health Care Providers & Services 2,000 10,502 JBS SA Food Products 2,400 10,814 Souza Cruz SA Tobacco 1,300 9,233 Tim Participacoes SA Wireless Telecommunication Services 3,700 10,158 Vale SA Metals & Mining 2,500 13,062 194,296 Canada 3.1% Agrium Inc. Chemicals 200 20,460 Alimentation Couche-Tard Inc., B Food & Staples Retailing 800 35,703 ARC Resources Ltd. Oil, Gas & Consumable Fuels 225 3,367 ATCO Ltd., I Multi-Utilities 400 12,004 Bank of Montreal Banks 875 48,824 Bank of Nova Scotia Banks 975 47,852 Baytex Energy Corp. Oil, Gas & Consumable Fuels 375 3,228 Bonavista Energy Corp. Oil, Gas & Consumable Fuels 2,600 9,741 Brookfield Asset Management Inc., A Real Estate Management & Development 2,162 75,477 Calfrac Well Services Ltd. Energy Equipment & Services 1,975 9,000 Canadian Energy Services & Technology Corp., A Energy Equipment & Services 1,475 7,274 Canadian Imperial Bank of Commerce Banks 875 62,526 Canadian National Railway Co. Road & Rail 1,525 95,133 Canadian Natural Resources Ltd. Oil, Gas & Consumable Fuels 1,025 25,016 Canadian Pacific Railway Ltd. Road & Rail 200 32,195 CanElson Drilling Inc. Energy Equipment & Services 1,900 5,201 Cenovus Energy Inc. Oil, Gas & Consumable Fuels 1,100 16,030 a Crew Energy Inc. Oil, Gas & Consumable Fuels 2,550 9,358 Enbridge Inc. Oil, Gas & Consumable Fuels 1,275 55,576 Franco-Nevada Corp. Metals & Mining 400 16,240 Gildan Activewear Inc. Textiles, Apparel & Luxury Goods 350 11,288 Home Capital Group Inc. Thrifts & Mortgage Finance 225 5,476 IGM Financial Inc. Capital Markets 475 14,026 a Kelt Exploration Ltd. Oil, Gas & Consumable Fuels 1,400 7,718 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Templeton International Trust Statement of Investments, July 31, 2015 (unaudited) (continued) Keyera Corp. Oil, Gas & Consumable Fuels MacDonald Dettwiler and Associates Ltd. Aerospace & Defense Major Drilling Group International Inc. Metals & Mining Metro Inc., A Food & Staples Retailing Mullen Group Ltd. Energy Equipment & Services a Nuvista Energy Ltd. Oil, Gas & Consumable Fuels Onex Corp. Diversified Financial Services Peyto Exploration & Development Corp. Oil, Gas & Consumable Fuels Potash Corp. of Saskatchewan Inc. Chemicals Power Corp. of Canada Insurance Power Financial Corp. Insurance Restaurant Brands International Inc. Hotels, Restaurants & Leisure Rogers Communications Inc., B Wireless Telecommunication Services Royal Bank of Canada Banks Saputo Inc. Food Products Savanna Energy Services Corp. Energy Equipment & Services Thomson Reuters Corp. Media The Toronto-Dominion Bank Banks a Tourmaline Oil Corp. Oil, Gas & Consumable Fuels TransCanada Corp. Oil, Gas & Consumable Fuels Chile 0.1% iShares MSCI Chile Capped ETF Foreign Equity China 2.8% a Alibaba Group Holding Ltd., ADR Internet Software & Services a Baidu Inc., ADR Internet Software & Services Brilliance China Automotive Holdings Ltd. Automobiles China Construction Bank Corp., H Banks China Merchants Bank Co. Ltd., H Banks China Overseas Land & Investment Ltd. Real Estate Management & Development China Resources Land Ltd. Real Estate Management & Development a Ctrip.com International Ltd., ADR Internet & Catalog Retail a JD.com Inc., ADR Internet & Catalog Retail Ping An Insurance (Group) Co. of China Ltd. Insurance Tencent Holdings Ltd. Internet Software & Services a Vipshop Holdings Ltd., ADR Internet & Catalog Retail Egypt 0.1% Eastern Tobacco Tobacco Talaat Moustafa Group Real Estate Management & Development Euro Community 0.6% iShares MSCI Emerging Markets Eastern Europe ETF Foreign Equity Finland 0.6% Outotec OYJ Construction & Engineering France 3.9% Euler Hermes Group Insurance Eutelsat Communications Media Legrand SA Electrical Equipment Neopost SA Technology Hardware, Storage & Peripherals Sanofi Pharmaceuticals Schneider Electric SE Electrical Equipment Vinci SA Construction & Engineering Germany 2.9% BRAAS Monier Building Group SA Construction Materials Franklin Templeton International Trust Statement of Investments, July 31, 2015 (unaudited) (continued) GFK AG Media SAF Holland SA Auto Components SHW AG Auto Components Takkt AG Internet & Catalog Retail Hong Kong 0.9% AIA Group Ltd. Insurance Hong Kong Exchanges & Clearing Ltd. Diversified Financial Services Samsonite International SA Textiles, Apparel & Luxury Goods Techtronic Industries Co. Ltd. Household Durables India 2.0% b Franklin India Growth Fund, Class R6 Foreign Equity Indonesia 0.6% Bank Central Asia Tbk PT Banks Bank Mandiri Persero Tbk PT Banks Matahari Department Store Tbk PT Multiline Retail Mayora Indah Tbk PT Food Products Surya Citra Media Tbk PT Media Italy 3.1% Banca Generali Capital Markets Cerved Information Solutions SpA Diversified Financial Services Ei TOWERS Communications Equipment Prysmian SpA Electrical Equipment Snam SpA Gas Utilities Japan 6.9% Coca-Cola West Company Ltd. Beverages Fuji Heavy Industries Ltd. Automobiles Hitachi Ltd. Electronic Equipment, Instruments & Components Hokuriku Electric Power Co. Electric Utilities Hoya Corp. Health Care Equipment & Supplies INPEX Corp. Oil, Gas & Consumable Fuels ITOCHU Corp. Trading Companies & Distributors KDDI Corp. Wireless Telecommunication Services Keio Corp. Road & Rail Keyence Corp. Electronic Equipment, Instruments & Components Komatsu Ltd. Machinery Mitsubishi Estate Co. Ltd. Real Estate Management & Development Mitsubishi UFJ Financial Group Inc. Banks Nippon Steel Sumitomo Metal Corp. Metals & Mining Seven & I Holdings Co. Ltd. Food & Staples Retailing Shin-Etsu Chemical Co. Ltd. Chemicals SoftBank Group Corp. Wireless Telecommunication Services a Sony Corp. Household Durables Sumitomo Mitsui Financial Group Inc. Banks T&D Holdings Inc. Insurance Taisei Corp. Construction & Engineering Takeda Pharmaceutical Co. Ltd. Pharmaceuticals Toyota Industries Corp. Auto Components Toyota Motor Corp. Automobiles USS Co. Ltd. Specialty Retail Kuwait 0.1% Jazeera Airways Airlines Franklin Templeton International Trust Statement of Investments, July 31, 2015 (unaudited) (continued) Kuwait Projects Co. Holding KSC Diversified Financial Services Luxembourg 0.1% L'Occitane International SA Specialty Retail Malaysia 0.2% c 7-Eleven Malaysia Holdings Bhd., 144A Food & Staples Retailing Nestle (Malaysia) Bhd. Food Products Mexico 0.5% iShares MSCI Mexico Capped ETF Foreign Equity Netherlands 1.3% a NXP Semiconductors NV Semiconductors & Semiconductor Equipment Norway 0.3% TGS Nopec Geophysical Co. ASA Energy Equipment & Services Oman 0.0%  Bank Muscat SAOG Banks Qatar 0.0%  Doha Bank QSC Banks Singapore 0.5% DBS Group Holdings Ltd. Banks Singapore Exchange Ltd. Diversified Financial Services Singapore Technologies Engineering Ltd. Aerospace & Defense South Africa 0.8% iShares MSCI South Africa ETF Foreign Equity South Korea 0.9% Hyundai Glovis Co. Ltd. Air Freight & Logistics Hyundai Motor Co. Automobiles Hyundai Wia Corp. Auto Components a KB Insurance Co. Ltd. Insurance Lotte Chemical Corp. Chemicals Naver Corp. Internet Software & Services 50 a NH Investment & Securities Co. Ltd. Capital Markets POSCO Metals & Mining Samsung Electronics Co. Ltd. Technology Hardware, Storage & Peripherals c Samsung SDS Co. Ltd., 144A IT Services 50 Shinsegae International Co. Ltd. Specialty Retail 84 a SK Innovation Co. Ltd. Oil, Gas & Consumable Fuels Spain 2.7% Applus Services SA Professional Services Cia de Distribucion Integral Logista Holdings SA Air Freight & Logistics Mediaset Espana Comunicacion SA Media Tecnicas Reunidas SA Energy Equipment & Services Sri Lanka 0.1% Nestle Lanka PLC Food Products Sweden 0.2% Byggmax Group AB Specialty Retail Switzerland 0.5% Roche Holding AG Pharmaceuticals Franklin Templeton International Trust Statement of Investments, July 31, 2015 (unaudited) (continued) Taiwan 1.5% Cathay Financial Holding Co. Ltd. Insurance Epistar Corp. Semiconductors & Semiconductor Equipment FineTek Co. Ltd. Electrical Equipment Hon Hai Precision Industry Co. Ltd. Electronic Equipment, Instruments & Components Hota Industrial Manufacturing Co. Ltd. Auto Components Hu Lane Associate Inc. Auto Components Superalloy Industrial Co. Ltd. Auto Components Superior Plating Technology Co. Ltd. Commercial Services & Supplies Taiwan Semiconductor Manufacturing Co. Ltd. Semiconductors & Semiconductor Equipment Tung Thih Electronic Co. Ltd. Auto Components Uni-President Enterprises Corp. Food Products Yuanta Financial Holding Co. Ltd. Capital Markets Thailand 0.9% BEC World PCL, fgn. Media CP ALL PCL, fgn. Food & Staples Retailing Kasikornbank PCL, fgn. Banks Major Cineplex Group PCL, fgn. Media The Siam Cement PCL, fgn. Construction Materials Siam Commercial Bank PCL, fgn. Banks United Arab Emirates 0.2% Air Arabia PJSC Airlines Al Noor Hospitals Group PLC Health Care Providers & Services Emaar Properties PJSC Real Estate Management & Development Emirates NBD PJSC Banks First Gulf Bank PJSC Banks a Orascom Construction Ltd. Construction & Engineering United Kingdom 7.9% a AA PLC Commercial Services & Supplies Ashtead Group PLC Trading Companies & Distributors AstraZeneca PLC Pharmaceuticals Avon Rubber PLC Aerospace & Defense BG Group PLC Oil, Gas & Consumable Fuels Bodycote PLC Machinery Bovis Homes Group PLC Household Durables BP PLC Oil, Gas & Consumable Fuels British American Tobacco PLC Tobacco Centrica PLC Multi-Utilities Clinigen Group PLC Life Sciences Tools & Services Clipper Logistics Group Ltd. Commercial Services & Supplies Compass Group PLC Hotels, Restaurants & Leisure Dixons Carphone PLC Specialty Retail Essentra PLC Chemicals Gooch & Housego PLC Electronic Equipment, Instruments & Components IMI PLC Machinery Imperial Tobacco Group PLC Tobacco Inchcape PLC Distributors Lavendon Group PLC Trading Companies & Distributors Micro Focus International PLC Software Next PLC Multiline Retail Regus PLC Commercial Services & Supplies Relx NV Media Relx PLC Media Restaurant Group PLC Hotels, Restaurants & Leisure Restore PLC Commercial Services & Supplies Franklin Templeton International Trust Statement of Investments, July 31, 2015 (unaudited) (continued) Rio Tinto Ltd. Metals & Mining Rio Tinto PLC Metals & Mining The Sage Group PLC Software Scapa Group PLC Chemicals SIG PLC Trading Companies & Distributors Smith & Nephew PLC Health Care Equipment & Supplies Smiths Group PLC Industrial Conglomerates Spire Healthcare Group PLC Health Care Providers & Services St. James's Place Capital PLC Insurance Ted Baker PLC Textiles, Apparel & Luxury Goods Topps Tiles PLC Specialty Retail Unite Group PLC Real Estate Management & Development Urban & Civic PLC Real Estate Management & Development William Hill PLC Hotels, Restaurants & Leisure Workspace Group PLC Real Estate Investment Trusts (REITs) United States 46.4% Advance Auto Parts Inc. Specialty Retail a Affiliated Managers Group Inc. Capital Markets a Allergan PLC Pharmaceuticals a Amazon.com Inc. Internet & Catalog Retail Apple Inc. Technology Hardware, Storage & Peripherals a Biogen Inc. Biotechnology Bristol-Myers Squibb Co. Pharmaceuticals a Cavium Inc. Semiconductors & Semiconductor Equipment a Celgene Corp. Biotechnology a Cerner Corp. Health Care Technology a Charter Communications Inc., A Media a Cognizant Technology Solutions Corp., A IT Services a ConforMIS Inc. Health Care Equipment & Supplies Constellation Brands Inc., A Beverages a CoStar Group Inc. Internet Software & Services Cytec Industries Inc. Chemicals a DexCom Inc. Health Care Equipment & Supplies Ecolab Inc. Chemicals a Edwards Lifesciences Corp. Health Care Equipment & Supplies a Electronic Arts Inc. Software a Envision Healthcare Holdings Inc. Health Care Providers & Services Equinix Inc. Real Estate Investment Trusts (REITs) a Facebook Inc., A Internet Software & Services a FleetCor Technologies Inc. IT Services a Google Inc., C Internet Software & Services a HD Supply Holdings Inc. Trading Companies & Distributors Honeywell International Inc. Aerospace & Defense a IHS Inc., A Professional Services a Illumina Inc. Life Sciences Tools & Services Intercontinental Exchange Inc. Diversified Financial Services a LinkedIn Corp., A Internet Software & Services MasterCard Inc., A IT Services McKesson Corp. Health Care Providers & Services Medtronic PLC Health Care Equipment & Supplies a Mobileye NV Software a Monster Beverage Corp. Beverages a NantKwest Inc. Pharmaceuticals a Natera Inc. Biotechnology NIKE Inc., B Textiles, Apparel & Luxury Goods a Palo Alto Networks Inc. Communications Equipment a The Priceline Group Inc. Internet & Catalog Retail a Regeneron Pharmaceuticals Inc. Biotechnology Franklin Templeton International Trust Statement of Investments, July 31, 2015 (unaudited) (continued) a Revance Therapeutics Inc. Pharmaceuticals 2,000 62,060 Roper Technologies Inc. Industrial Conglomerates 1,000 167,270 a Salesforce.com Inc. Software 3,500 256,550 a ServiceNow Inc. Software 3,700 297,850 a Signature Bank Banks 2,350 342,136 Skyworks Solutions Inc. Semiconductors & Semiconductor Equipment 1,700 162,639 a Spirit Airlines Inc. Airlines 4,100 245,262 Starbucks Corp. Hotels, Restaurants & Leisure 2,000 115,860 a Stericycle Inc. Commercial Services & Supplies 1,650 232,601 a SVB Financial Group Banks 1,300 186,030 a Tesla Motors Inc. Automobiles 370 98,476 Tractor Supply Co. Specialty Retail 1,000 92,520 a TRI Pointe Group Inc. Household Durables 16,400 242,720 a Under Armour Inc., A Textiles, Apparel & Luxury Goods 2,500 248,325 a Valeant Pharmaceuticals International Inc. Pharmaceuticals 2,050 527,936 Vanguard Financials ETF Diversified Financial Services 6,177 315,645 Visa Inc., A IT Services 5,500 414,370 The Walt Disney Co. Media 3,750 450,000 Whole Foods Market Inc. Food & Staples Retailing 2,000 72,800 a Workday Inc. Software 1,000 84,330 a Zebra Technologies Corp., A Electronic Equipment, Instruments & Components 1,000 107,630 17,179,256 Total Common Stocks and Other Equity Interests (Cost $29,159,983) 35,716,934 Participatory Notes 0.2% Saudi Arabia 0.2% HSBC Bank PLC, Banque Saudi Fransi, 1/22/18 Banks 2,387 21,132 c Samba Financial Group, 144A, 6/29/17 Banks 2,921 20,796 a United International Transportation, 2/26/18 Road & Rail 565 8,926 Total Participatory Notes (Cost $56,960) 50,854 Preferred Stocks 0.9% Brazil 0.3% Banco Bradesco SA, pfd. Banks 1,820 14,517 Cia de Saneamento do Parana, pfd. Water Utilities 7,800 9,579 Itau Unibanco Holding SA, pfd. Banks 4,700 41,336 Suzano Papel e Celulose SA, pfd., A Paper & Forest Products 3,000 14,727 Diversified Telecommunication Telefonica Brasil SA, pfd. Services 1,800 23,752 103,911 Germany 0.6% Draegerwerk AG & Co. KGAA, pfd. Health Care Equipment & Supplies 2,283 228,583 South Korea 0.0% † Technology Hardware, Storage & Samsung Electronics Co. Ltd., pfd. Peripherals 16 12,624 Total Preferred Stocks (Cost $402,029) 345,118 Total Investments before Short Term Investments (Cost $29,618,972) 36,112,906 Short Term Investments (Cost $330,000) 0.8% Principal Amount U.S. Government and Agency Securities 0.8% United States 0.8% d FHLB, 8/03/15 330,000 330,000 Franklin Templeton International Trust Statement of Investments, July 31, 2015 (unaudited) (continued) Total Investments (Cost $29,948,972) 98.3% 36,442,906 Other Assets, less Liabilities 1.7% 611,951 Net Assets 100.0% $ 37,054,857 † Rounds to less than 0.1% of net assets. a Non-income producing. b Franklin India Growth Fund is an affiliated open-end management investment company. c Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At July 31, 2015, the aggregate value of these securities was $77,613, representing 0.21% of net assets. d The security is traded on a discount basis with no stated coupon rate. At July 31, 2015, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forw ard Exchange Contracts Japanese Yen BKF Buy 149,622,192 $ 1,202,944 8/03/15 $ 4,597 $ - Japanese Yen BKF Sell 149,622,192 1,258,000 8/03/15 50,459 - Net unrealized appreciation (depreciation) $ 55,056 a May be comprised of multiple contracts with the same counterparty, currency and settlement date. A BBREVIATIONS Counterparty BKF Deutsche Bank AG Selected Portfolio ADR American Depositary Receipt ETF Exchange Traded Fund FHLB Federal Home Loan Bank Franklin Templeton International Trust Statement of Investments, July 31, 2015 (unaudited) Templeton Foreign Smaller Companies Fund Industry Shares / Units Value Closed End Funds (Cost $1,029,444) 0.9% Thailand 0.9% True Telecommunication Growth Infrastructure Fund Diversified Financial Services 3,287,700 $ 1,191,604 Common Stocks and Other Equity Interests 92.6% Austria 0.9% Wienerberger AG Building Products 76,890 1,269,431 Bahamas 2.1% a Steiner Leisure Ltd. Diversified Consumer Services 48,893 2,821,126 Belgium 2.1% Ontex Group NV Personal Products 52,170 1,586,807 b Ontex Group NV, 144A Personal Products 40,280 1,225,160 2,811,967 Brazil 1.1% Grendene SA Textiles, Apparel & Luxury Goods 178,100 930,558 Tupy SA Auto Components 112,765 586,880 1,517,438 Canada 6.1% AGF Management Ltd. Capital Markets 98,102 447,793 Badger Daylighting Inc. Construction & Engineering 39,500 736,000 Dorel Industries Inc., B Household Durables 58,400 1,489,135 Enerflex Ltd. Energy Equipment & Services 57,600 536,848 Ensign Energy Services Inc. Energy Equipment & Services 103,700 803,181 Genworth MI Canada Inc. Thrifts & Mortgage Finance 20,700 489,843 HudBay Minerals Inc. Metals & Mining 236,930 1,527,120 Laurentian Bank of Canada Banks 17,800 673,403 Mullen Group Ltd. Energy Equipment & Services 67,100 979,386 Precision Drilling Corp. Energy Equipment & Services 114,500 582,174 8,264,883 China 4.5% China ZhengTong Auto Services Holdings Ltd. Specialty Retail 1,164,500 621,856 Goldpac Group Ltd. Technology Hardware, Storage & Peripherals 843,000 521,938 Haier Electronics Group Co. Ltd. Household Durables 471,000 1,111,788 Kingdee International Software Group Co. Ltd., fgn. Software 2,652,000 1,149,377 Minth Group Ltd. Auto Components 836,800 1,677,345 Yingde Gases Group Co. Ltd. Chemicals 1,592,000 948,713 6,031,017 Finland 4.2% Amer Sports OYJ Leisure Products 97,130 2,828,417 Huhtamaki OYJ Containers & Packaging 80,860 2,870,684 5,699,101 Germany 7.6% Gerresheimer AG Life Sciences Tools & Services 38,270 2,812,741 Grand City Properties SA Real Estate Management & Development 86,790 1,501,995 Jenoptik AG Electronic Equipment, Instruments & Components 18,800 245,952 Kloeckner & Co. SE Trading Companies & Distributors 163,930 1,538,149 Leoni AG Auto Components 23,440 1,484,868 Rational AG Machinery 6,720 2,625,998 10,209,703 Hong Kong 7.5% EVA Precision Industrial Holdings Ltd. Machinery 4,602,900 1,329,932 Luk Fook Holdings (International) Ltd. Specialty Retail 401,000 1,127,589 Samsonite International SA Textiles, Apparel & Luxury Goods 316,200 1,031,887 Techtronic Industries Co. Ltd. Household Durables 743,090 2,631,077 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Templeton International Trust Statement of Investments, July 31, 2015 (unaudited) (continued) Value Partners Group Ltd. Capital Markets VTech Holdings Ltd. Communications Equipment India 1.2% LIC Housing Finance Ltd. Thrifts & Mortgage Finance Indonesia 0.9% c Sakari Resources Ltd. Metals & Mining Italy 2.7% Amplifon SpA Health Care Providers & Services Marr SpA Food & Staples Retailing a Sorin SpA Health Care Equipment & Supplies Japan 16.2% Aderans Co. Ltd. Personal Products Asics Corp. Textiles, Apparel & Luxury Goods Capcom Co. Ltd. Software Descente Ltd. Textiles, Apparel & Luxury Goods Kayaba Industry Co. Ltd. Auto Components Keihin Corp. Auto Components Kobayashi Pharmaceutical Co. Ltd. Personal Products Koshidaka Holdings Co. Ltd. Hotels, Restaurants & Leisure MEITEC Corp. Professional Services Nachi-Fujikoshi Corp. Machinery Square Enix Holdings Co. Ltd. Software Sumitomo Rubber Industries Ltd. Auto Components Tokai Rika Co. Ltd. Auto Components Tsugami Corp. Machinery Tsumura & Co. Pharmaceuticals Unipres Corp. Auto Components Luxembourg 0.5% a Stabilus SA Machinery Netherlands 3.6% Aalberts Industries NV Machinery Arcadis NV Construction & Engineering Philippines 0.7% Energy Development Corp. Independent Power & Renewable Electricity Producers Vista Land & Lifescapes Inc. Real Estate Management & Development Portugal 0.5% b CTT-Correios de Portugal SA, 144A Air Freight & Logistics Singapore 0.4% Ezion Holdings Ltd. Energy Equipment & Services South Korea 6.7% Binggrae Co. Ltd. Food Products BNK Financial Group Inc. Banks DGB Financial Group Inc. Banks Halla Visteon Climate Control Corp. Auto Components a Hyundai Mipo Dockyard Co. Ltd. Machinery KIWOOM Securities Co. Ltd. Capital Markets Korea Investment Holdings Co. Ltd. Capital Markets Sindoh Co. Ltd. Technology Hardware, Storage & Peripherals Franklin Templeton International Trust Statement of Investments, July 31, 2015 (unaudited) (continued) Youngone Corp. Textiles, Apparel & Luxury Goods Spain 0.8% Tecnicas Reunidas SA Energy Equipment & Services Sweden 0.1% a,c D Carnegie & Co. AB Real Estate Management & Development  a Orexo AB Pharmaceuticals Switzerland 2.7% a Basilea Pharmaceutica AG Biotechnology a Oriflame Holding AG Personal Products Vontobel Holding AG Capital Markets Taiwan 2.9% Casetek Holdings Ltd. Technology Hardware, Storage & Peripherals Chicony Electronics Co. Ltd. Technology Hardware, Storage & Peripherals Simplo Technology Co. Ltd. Electronic Equipment, Instruments & Components Tripod Technology Corp. Electronic Equipment, Instruments & Components Thailand 0.9% Tisco Financial Group PCL, fgn. Banks United Kingdom 14.2% Bellway PLC Household Durables Bovis Homes Group PLC Household Durables Chemring Group PLC Aerospace & Defense Debenhams PLC Multiline Retail Devro PLC Food Products a DFS Furniture Ltd. Household Durables Dignity PLC Diversified Consumer Services Foxtons Group PLC Real Estate Management & Development HomeServe PLC Commercial Services & Supplies b Just Retirement Group PLC, 144A Insurance Laird PLC Electronic Equipment, Instruments & Components Oxford Instruments PLC Electronic Equipment, Instruments & Components SIG PLC Trading Companies & Distributors UBM PLC Media a Vectura Group PLC Pharmaceuticals United States 1.5% iShares MSCI EAFE Small-Cap ETF Diversified Financial Services Total Common Stocks and Other Equity Interests (Cost $111,347,690) Preferred Stocks 1.1% Brazil 0.5% Alpargatas SA, pfd. Textiles, Apparel & Luxury Goods Germany 0.6% Draegerwerk AG & Co. KGAA, pfd. Health Care Equipment & Supplies Total Preferred Stocks (Cost $1,827,460) Franklin Templeton International Trust Statement of Investments, July 31, 2015 (unaudited) (continued) Total Investments before Short Term Investments (Cost $114,204,594) Principal Amount Short Term Investments (Cost $5,499,995) 4.1% U.S. Government and Agency Securities 4.1% United States 4.1% d FFCB, 8/03/15 $ Total Investments (Cost $119,704,589) 98.7% Other Assets, less Liabilities 1.3% Net Assets 100.0% $ a Non-income producing. b Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At July 31, 2015, the aggregate value of these securities was $4,333,523, representing 3.22% of net assets. c Security has been deemed illiquid because it may not be able to be sold within seven days. At July 31, 2015, the aggregate value of these securities was $1,251,464, representing 0.93% of net assets. d The security is traded on a discount basis with no stated coupon rate. A BBREVIATIONS Selected Portfolio ETF - Exchange Traded Fund FFCB - Federal Farm Credit Bank Franklin Templeton International Trust Notes to Statements of Investments (unaudited) 1. ORGANIZATION Franklin Templeton International Trust (Trust) is registered under the Investment Company Act of 1940 as an open-end management investment company, consisting of four separate funds, three of which are included in this report (Funds), and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. Franklin India Growth Fund operates using a master fund/feeder fund structure and primarily invests indirectly in the securities of Indian companies through FT (Mauritius) Offshore Investments Limited (Portfolio), an entity registered with and regulated by the Mauritius Financial Services Commission, which shares the same investment objective as Franklin India Growth Fund. The accounting policies of the Portfolio, including the Portfolios security valuation policies, will directly affect the recorded value of Franklin India Growth Funds investment in the Portfolio. The Statement of Investments of the Portfolio is included elsewhere in this report, and should be read in conjunction with Franklin India Growth Funds Statement of Investments. At July 31, 2015, Franklin India Growth Fund owned 100% of the outstanding shares of the Portfolio. 2. FINANCIAL INSTRUMENT VALUATION The Funds' investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under compliance policies and procedures approved by the Trust's Board of Trustees (the Board), the Funds' administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds' valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities and exchange traded funds listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of the NYSE close, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Franklin India Growth Funds investment in the Portfolio shares is valued at the Portfolios NAV per share. Valuation of securities by the Portfolio is discussed in Note 2 of the Portfolios Notes to Statement of Investments, which are included elsewhere in this report. Debt securities generally trade in the OTC market rather than on a securities exchange. The Funds' pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Certain derivative financial instruments (derivatives) trade in the OTC market. The Funds pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily NYSE close. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Funds. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Funds for financial reporting purposes. 3. DERIVATIVE FINANCIAL INSTRUMENTS Certain or all Funds invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. Derivative counterparty credit risk is managed through a formal evaluation of the creditworthiness of all potential counterparties. Certain or all Funds attempt to reduce their exposure to counterparty credit risk on OTC derivatives, whenever possible, by entering into International Swaps and Derivatives Association (ISDA) master agreements with certain counterparties. These agreements contain various provisions, including but not limited to collateral requirements, events of default, or early termination. Termination events applicable to the counterparty include certain deteriorations in the credit quality of the counterparty. Termination events applicable to the Funds include failure of the Funds to maintain certain net asset levels and/or limit the decline in net assets over various periods of time. In the event of default or early termination, the ISDA master agreement gives the non-defaulting party the right to net and close-out all transactions traded, whether or not arising under the ISDA agreement, to one net amount payable by one counterparty to the other. Early termination by the counterparty may result in an immediate payment by the Funds of any net liability owed to that counterparty under the ISDA agreement. Collateral requirements differ by type of derivative. Collateral terms are contract specific for OTC derivatives. For OTC derivatives traded under an ISDA master agreement, posting of collateral is required by either the Fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. Generally, collateral is determined at the close of Fund business each day and any additional collateral required due to changes in derivative values may be delivered by the Fund or the counterparty within a few business days. Collateral pledged and/or received by the Fund, if any, is held in segregated accounts with the Funds custodian/counterparty broker and can be in the form of cash and/or securities. Unrestricted cash may be invested according to the Funds' investment objectives. Certain or all Funds entered into OTC forward exchange contracts primarily to manage and/or gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the Fund and a counterparty to buy or sell a foreign currency for a specific exchange rate on a future date. The following funds have invested in derivatives during the period: Franklin World Perspectives Fund - Forwards 4. INCOME TAXES At July 31, 2015, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Franklin Templeton World Foreign Smaller Franklin India Perspectives Companies Growth Fund * Fund Fund Cost of investments $ 101,348,376 $ 30,360,200 $ 122,524,236 Unrealized appreciation $ 35,299,622 $ 7,424,620 $ 29,042,833 Unrealized depreciation (3,645,481 ) (1,341,914 ) (18,609,597 ) Net unrealized appreciation (depreciation) $ 31,654,141 $ 6,082,706 $ 10,433,236 *Includes the holdings of the Portfolio. 5. CONCENTRATION OF RISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. Franklin India Growth Fund invests in Indian equity securities through the Portfolio that may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values, less liquidity, expropriation, confiscatory taxation, nationalization, exchange control regulations (including currency blockage), differing legal standards and changing local and regional economic, political and social conditions, which may result in greater market volatility. 6. FAIR VALUE MEASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds’ own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds’ financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of July 31, 2015, in valuing the Funds’ assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Franklin India Growth Fund Assets: Investments in Securities: Equity Investments a $ 2,524,000 $ - $ - $ 2,524,000 Mutual Funds 135,700,331 - - 135,700,331 Total Investments in Securities $ 138,224,331 $ - $ - $ 138,224,331 Franklin World Perspectives Fund Assets: Investments in Securities: Equity Investments a,b $ 36,062,052 $ - $ - $ 36,062,052 Participatory Notes - 50,854 - 50,854 Short Term Investments - 330,000 - 330,000 Total Investments in Securities $ 36,062,052 $ 380,854 $ - $ 36,442,906 Other Financial Instruments Forward Exchange Contracts $ - $ 55,056 $ - $ 55,056 Templeton Foreign Smaller Companies Fund Assets: Investments in Securities: Closed End Funds $ 1,191,604 $ - $ - $ 1,191,604 Equity Investments: Indonesia - - 1,251,464 1,251,464 All Other Equity Investments a,b 125,014,404 - - c 125,014,404 Short Term Investments - 5,500,000 - 5,500,000 Total Investments in Securities $ 126,206,008 $ 5,500,000 $ 1,251,464 $ 132,957,472 a For detailed categories, see the accompanying Statements of Investments. b Includes common and preferred stocks as well as other equity investments. c Includes securities determined to have no value at July 31, 2015. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. 7. NEW ACCOUNTING PRONOUNCEMENTS In June 2014, the Financial Accounting Standards Board issued Accounting Standards Update (ASU) No. 2014-11, Transfers and Servicing (Topic 860), Repurchase-to-Maturity Transactions, Repurchase Financings, and Disclosures. The ASU changes the accounting for certain repurchase agreements and expands disclosure requirements related to repurchase agreements, securities lending, repurchase-to-maturity and similar transactions. The ASU is effective for certain transactions accounted for as a sale for interim and annual reporting periods beginning after December 15, 2014, and transactions accounted for as secured borrowings for annual periods beginning after December 15, 2014, and for interim periods beginning after March 15, 2015. Management has reviewed the requirements and believes the adoption of this ASU will not have a material impact on the financial statements. 8. SUBSEQUENT EVENTS The Funds have evaluated subsequent events through the issuance of the Statements of Investments and determined that no events have occurred that require disclosure. For additional information on the Funds' significant accounting policies, please refer to the Funds' most recent semiannual or annual shareholder report. FT (Mauritius) Offshore Investments Limited Statement of Investments, July 31, 2015 (unaudited) (Expressed in U.S. Dollars) Shares Value Common Stocks 96.1% India 96.1% Auto Components 1.8% Bharat Forge Ltd. 79,000 $ 1,417,187 Bosch Ltd. 2,800 1,079,536 2,496,723 Automobiles 7.9% Mahindra & Mahindra Ltd. 166,790 3,554,447 a Tata Motors Ltd. 398,972 2,393,420 a Tata Motors Ltd., A 762,293 3,098,089 TVS Motor Co. Ltd. 435,000 1,618,010 10,663,966 Banks 23.9% Axis Bank Ltd. 512,000 4,589,004 HDFC Bank Ltd. 413,400 7,182,135 ICICI Bank Ltd. 783,000 3,700,485 IndusInd Bank Ltd. 298,863 4,566,598 Kotak Mahindra Bank Ltd. 298,500 3,244,099 State Bank of India 1,108,520 4,678,458 Yes Bank Ltd. 349,800 4,531,721 32,492,500 Capital Markets 0.7% Motilal Oswal Financial Services Ltd. 161,300 896,167 Chemicals 3.5% Asian Paints Ltd. 155,000 2,138,499 Coromandel International Ltd. 178,000 676,965 Pidilite Industries Ltd. 149,000 1,299,727 Rallis India Ltd. 188,000 641,250 4,756,441 Construction & Engineering 3.4% Larsen & Toubro Ltd. 104,000 2,911,418 Voltas Ltd. 337,500 1,675,210 4,586,628 Construction Materials 3.6% Ramco Cements Ltd. 139,000 786,174 Shree Cements Ltd. 8,400 1,499,380 Ultra Tech Cement Ltd. 53,000 2,608,460 4,894,014 Consumer Finance 1.4% Mahindra & Mahindra Financial Services Ltd. 475,000 1,914,520 Diversified Financial Services 1.5% Credit Analysis and Research Ltd. 92,000 2,045,004 Electrical Equipment 2.5% Amara Raja Batteries Ltd. 147,430 2,033,136 Havell's India Ltd. 322,800 1,408,019 3,441,155 Food Products 1.5% Kaveri Seed Co. Ltd. 49,000 570,362 Nestle India Ltd. 15,000 1,490,342 2,060,704 Hotels, Restaurants & Leisure 0.5% a Indian Hotels Co. Ltd. 441,853 653,602 Household Products 0.5% Hindustan Unilever Ltd. 46,629 671,641 Quarterly Statement of Investments | See Notes to Statement of Investments. FT (Mauritius) Offshore Investments Limited Statement of Investments, July 31, 2015 (unaudited) (continued) (Expressed in U.S. Dollars) Industrial Conglomerates 1.2% Aditya Birla Nuvo Ltd. 47,800 1,643,260 IT Services 13.2% HCL Technologies Ltd. 391,000 6,100,018 Infosys Ltd. 418,200 7,039,388 Tata Consultancy Services Ltd. 106,000 4,159,340 Tech Mahindra Ltd. 70,000 580,580 17,879,326 Machinery 4.0% AIA Engineering Ltd. 39,000 606,186 Cummins India Ltd. 215,000 3,353,894 Eicher Motors Ltd. 2,800 834,548 SKF India Ltd. 30,000 606,766 5,401,394 Media 1.0% Jagran Prakashan Ltd. 650,933 1,353,525 Oil, Gas & Consumable Fuels 5.0% Bharat Petroleum Corp. Ltd. 260,048 3,766,441 Coal India Ltd. 200,000 1,372,332 Gujarat Mineral Development Corp. Ltd. 295,000 420,006 Petronet LNG Ltd. 419,260 1,266,573 6,825,352 Paper & Forest Products 0.0% † a Nirvikara Paper Mills Ltd. 4,965 5,835 Personal Products 1.1% Marico Ltd. 207,790 1,429,031 Pharmaceuticals 13.1% Cadila Healthcare Ltd. 58,000 1,710,332 Dr. Reddy's Laboratories Ltd. 72,500 4,618,467 IPCA Laboratories Ltd. 64,000 676,398 Lupin Ltd. 52,400 1,389,477 Pfizer Ltd. 25,305 860,519 Sun Pharmaceutical Industries Ltd. 497,150 6,389,775 Torrent Pharmaceuticals Ltd. 92,423 2,082,356 17,727,324 Textiles, Apparel & Luxury Goods 1.1% Titan Co. Ltd. 283,778 1,435,388 Thrifts & Mortgage Finance 0.9% Housing Development Finance Corp. Ltd. 60,562 1,268,673 Wireless Telecommunication Services 2.8% Bharti Airtel Ltd. 590,000 3,861,657 Total Common Stocks (Cost $97,910,279) 130,403,830 Principal Amount * Convertible Bonds (Cost $50,870) 0.1% India 0.1% Hotels, Restaurants & Leisure 0.1% Indian Hotels Co. Ltd., cvt., zero cpn., 3/01/16 56,216 INR 74,687 FT (Mauritius) Offshore Investments Limited Statement of Investments, July 31, 2015 (unaudited) (continued) (Expressed in U.S. Dollars) Total Investments (Cost $97,961,149) 96.2% Other Assets, less Liabilities 3.8% Net Assets 100.0% $  Rounds to less than 0.1% of net assets. * The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. A BBREVIATIONS Currency INR - Indian Rupee FT (Mauritius) Offshore Investments Limited Notes to Statement of Investments (unaudited) (Expressed in U.S. Dollars) 1. ORGANIZATION FT (Mauritius) Offshore Investments Limited (Portfolio) is registered with and regulated by the Mauritius Financial Services Commission and has elected to be treated as a disregarded entity for United States federal income tax purposes. At July 31, 2015, Franklin India Growth Fund (Fund) owned 100% of the Portfolio. 2. FINANCIAL INSTRUMENT VALUATION The Portfolio's investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Portfolio calculates the net asset value per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under compliance policies and procedures approved by the Funds Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Portfolio's valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Portfolio to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of the NYSE close, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Debt securities generally trade in the OTC market rather than on a securities exchange. The Portfolio's pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the date that the values of the foreign debt securities are determined. The Portfolio follows the Fund's procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily NYSE close. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Portfolio. As a result, differences may arise between the value of the Portfolio's portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Portfolio. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Portfolio's portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Portfolio for financial reporting purposes. 3. CONCENTRATION OF RISK Investing in Indian equity securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values, less liquidity, expropriation, confiscatory taxation, nationalization, exchange control regulations (including currency blockage), differing legal standards and changing local and regional economic, political and social conditions, which may result in greater market volatility. 4. FAIR VALUE MEASUREMENTS The Portfolio follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Portfolio's own market assumptions (unobservable inputs). These inputs are used in determining the value of the Portfolios financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Portfolios own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Portfolio has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At July 31, 2015, all of the Portfolios investments in financial instruments carried at fair value were valued using Level 1 inputs. 5. SUBSEQUENT EVENTS The Portfolio has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Portfolio's significant accounting policies, please refer to the Portfolio's most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN TEMPLETON INTERNATIONAL TRUST By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date September 24, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date September 24, 2015 By /s/Gaston Gardey Gaston Gardey Chief Financial Officer and Chief Accounting
